DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Election/Restrictions
 Applicant’s election without traverse of claims 1 through 16 in the reply filed on 5/2/22 is acknowledged. 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “not to be exposed” in line 10.
Claim 12 recites “not to be exposed” in line 10.
The intent of this limitation is unclear.  It is unclear if the clause refers to “the insulating film” or to “the second conductive pattern”. Further it is unclear if the element is intended to refer to the present structure or to the structure after bonding to a second substrate (see figure 19), note limitations directed to the intended use of a device do not limit the invention. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  For examination the limitation will be understood to mean the upper surface of the second conductive pattern is covered by the insulating film.
Claim 8 recites “the first area is greater in thickness” in line 4.  The first are is an area and as such is not a measure of thickness.  The examiner will understand this to refer to the first insulating film.  
Claim 9 recites “the first area is greater in thickness than the second conductive pattern” in lines 1 and 2.  The first are is an area and as such is not a measure of thickness.  The examiner will understand this to refer to the first insulating film.   
Claims 2 through 11 and 13 through 16 depend from and incorporate claims 1 and 12.   
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
 Claim(s) 1, 2, 3, 4, 5, 6 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liu (US 2019/0355696).
Regarding claim 1.
Liu teaches an apparatus comprising: a semiconductor substrate (10); a plurality of interlayer insulating films (11,14,15,17) on the semiconductor substrate (10); and a plurality of conductive patterns (16,18,13) embedded in the interlayer insulating films, wherein the plurality of conductive patterns includes first and second conductive patterns embedded in an uppermost one (15,17) of the plurality of interlayer insulating films, wherein the first conductive pattern (18) has an upper surface that is exposed from the uppermost one of the plurality of interlayer insulating films (fig 2d), and wherein the second conductive pattern (16) has an upper surface that is covered with the uppermost one of the plurality of interlayer insulating films not to be exposed (fig 2d) (paragraph 29-31). 

    PNG
    media_image1.png
    525
    777
    media_image1.png
    Greyscale

Regarding claim 2.
Liu teaches wherein the upper surface of the first conductive pattern (18b) is substantially coplanar with an upper surface of the uppermost one of the plurality of interlayer insulating films (17b) (fig 2d).
Regarding claim 3
 Liu teaches wherein the plurality of conductive patterns further includes a third conductive pattern embedded in another one of the plurality of interlayer insulating films adjacent to the uppermost one of the plurality of interlayer insulating films, and wherein an entire lower surface of the second conductive pattern contacts with an upper surface of the third conductive pattern so that the second conductive pattern is not electrically connected to any of the plurality of conductive patterns other than the third conductive pattern (fig 2d).
 Regarding claim 4.
Liu teaches the second conductive pattern (16) (paragraph 20) is made of different material from the third conductive pattern (13) (paragraph 17).
 Regarding claim 5.
Liu teaches the second conductive pattern (16) (paragraph 20) is made of different material from the first conductive pattern (18) (paragraph 24).
 Regarding claim 6.
Liu teaches an entire side surfaces of the second conductive pattern (16) is covered with the uppermost one of the plurality of interlayer insulating films (15,17) (fig 2d). 
Regarding claim 7.
Liu teaches the uppermost one of the plurality of interlayer insulating films includes first (15) and second insulating films (17), and wherein the second conductive pattern (16) has side surfaces covered with the first insulating film (15) and an upper surface covered with the second insulating film (17) (fig 2d).
 Regarding claim 11.
Liu teaches a TSV (9) penetrating the semiconductor substrate (10), wherein the TSV overlaps the first conductive pattern (18) (fig 2d) (paragraph 18).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 11, 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0355696) in view of Yu (US 2017/0053902)
Regarding claim 12.
Liu teaches an apparatus comprising: a semiconductor substrate (10) having front and rear surfaces; a plurality of wiring layers (14) formed on the front surface of the semiconductor substrate (10); first and second TSV (9) penetrating the semiconductor substrate (10); an insulating film (15,17) covering the rear surface of the semiconductor substrate (10) (fig 2d); and first and second conductive patterns embedded in the insulating film, wherein the first conductive pattern (18) has an upper surface connected to the first TSV (9) and a lower surface that is exposed from the insulating film (15,17), and wherein the second conductive pattern (16) has an upper surface connected to the second TSV (9) and a lower surface that is covered with the insulating film (17) not to be exposed (paragraph 29-31)
Liu does not teach wiring layers formed on the front surface.
Yu teaches a plurality of wiring layers (146,150,152) formed on the front surface of the semiconductor substrate (100) (fig 1e) (paragraph 28).
It would have been obvious to one of ordinary skill in the art to provide wiring layers on the front surface of the substrate in order to provide for electrical connection to the device.
 Regarding claim 13.
Liu teaches the lower surface of the first conductive pattern (18) is substantially coplanar with a lower surface of the insulating film (15,17) (fig 2d) (paragraph 29-31).
 Regarding claim 14.
 Yu teaches wherein the plurality of wiring layers (146,150,152) include a third conductive pattern (152) located at an uppermost one of the plurality of wiring layers, wherein an upper surface of the third conductive layer (152) is exposed, and wherein the third conductive pattern overlaps the first conductive pattern (140,212) (fig 3e) (paragraph 28-32).  
 Allowable Subject Matter
Claims 8, 9, 10, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
An apparatus comprising: a plurality of interlayer insulating films on a semiconductor substrate; and first and second conductive patterns embedded in an uppermost one of the plurality of interlayer insulating films, wherein the first conductive pattern has an upper surface that is exposed from the uppermost one of the plurality of interlayer insulating films, and wherein the second conductive pattern has an upper surface that is covered with the uppermost one of the plurality of interlayer insulating films not to be exposed.wherein the uppermost one of the plurality of interlayer insulating films includes first and second insulating films, and wherein the second conductive pattern has side surfaces covered with the first insulating film and an upper surface covered with the second insulating film.wherein the first insulating film has a first area surrounding the second conductive pattern and a second area surrounding the first area, and wherein the first area is greater in thickness than the second area.
 An apparatus comprising: a plurality of wiring layers formed on the front surface of the semiconductor substrate; first and second through silicon vias; wherein a first conductive pattern has an upper surface connected to the first TSV and a lower surface that is exposed from the insulating film, and wherein the second conductive pattern has an upper surface connected to the second TSV and a lower surface that is covered with the insulating film not to be exposed.wherein the insulating film includes a first insulating film covering side surfaces of the second conductive pattern and a second insulating film covering the lower surface of the second conductive pattern, wherein the first insulating film has a first area surrounding the second conductive pattern and a second area surrounding the first area, and wherein the first area is greater in thickness than the second area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817          

/BRADLEY SMITH/Primary Examiner, Art Unit 2817